ITEMID: 001-75289
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: AYDIN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mehmet Aydın, İbrahim Durgun, Hasan Çelik, Süleyman Aygören, Emir Aygören, Celal Aygören and Hüseyin Aygören, are Turkish nationals. They are represented before the Court by Mr H. Aygün and Mr Ö. Kaplan, lawyers practising in Tunceli.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until 1994 the applicant lived in Çalbaşı, a village of the Ovacık district, in Tunceli. He owns property in a neighbouring village, Kozluca.
In 1994 security forces forcibly evacuated Çalbaşı on account of disturbances in the region. The applicant then moved to Elazığ, where he currently lives.
On 5 February 2001 the applicant filed a petition with the District Governor’s office in Ovacık requesting permission to return to his village.
On 12 February 2001 the District Governor’s office in Ovacık sent the following reply to the applicant:
“It is established, by the decision of the Administrative Council of 23 June 1995 that your village was burned down by terrorists. Therefore, there is no basis to start an investigation against the state officers.
Your petition will be considered under the ‘Return to the Village and Rehabilitation Project.”
On 12 May 2002 and 17 May 2002 the applicant filed further petitions with the District Governor’s office in Ovacık and the Governor’s office in Tunceli respectively. He requested permission to return to his village and compensation for the damages he suffered.
On 11 June 2002 the Governor’s office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s Office and will be considered under the ‘Return to the village and Rehabilitation Project’.”
On 11 September 2002 the applicant lodged a petition with the Public Prosecutor’s office in Tunceli and complained that the Ovacık, Hozat and Tunceli authorities had acted negligently in the exercise of their public duties.
On 18 September 2002 the Tunceli Public Prosecutor issued a decision of non-jurisdiction and in accordance with Articles 3 and 12 of Law no. 4483 sent the case file to the Public Prosecutor at the Court of Cassation, who decided on 30 September 2002 not to initiate criminal proceedings against the Tunceli Governor. The Public Prosecutor did not take any decision as to the complaint against the Ovacık and Hozat District Governors.
Until 1994 the applicant lived in the Bilekli village in the district of Hozat, in Tunceli, where he owns property.
In 1994, security forces forcibly evacuated Bilekli on account of disturbances in the region. The applicant then moved to Elazığ, where he currently lives.
On 14 May 2002 the applicant filed a petition with the District Governor’s office in Hozat requesting permission to return to his village. He received no response to his petition.
On 17 May 2002 he filed a further petition with the Governor’s office in Tunceli. He requested permission to return to his village and compensation for the damages he suffered.
On 07 June 2002 the Governor’s Office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s Office and will be considered under the ‘Return to the village and Rehabilitation Project’.”
On 11 September 2002 the applicant lodged a petition with the Public Prosecutor’s office in Tunceli and complained that the Hozat District Governor, the Ovacık District Governor and the Tunceli Governor had acted negligently in the exercise of their public duties.
On 18 September 2002 the Tunceli Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the Public Prosecutor’s office at the Court of Cassation in accordance with Articles 3 and 12 of Law no. 4483.
On 30 September 2002 the Public Prosecutor at the Court of Cassation decided not to initiate criminal proceedings against the Tunceli Governor. The Public Prosecutor did not make any decision as to the complaint against the Ovacık and Hozat District Governors
On 12 May 2003 the applicant informed the Court that the Tunceli Governor had authorised re-settlement in the villages of Tunceli. The applicant further stated that returning and settling in the Bilekli village was anyhow impossible since the infrastructure and the houses of the village were completely ruined.
Until 1994 the applicant lived in the Ağırbaşak village in the district of Hozat, in Tunceli. He owns property in Ağırbaşak and in a neighbouring village Çölkerek. It is to be noted that, some of the documents attesting ownership of property, which the applicant submitted to the Court, bear his father’s name.
In 1994, security forces forcibly evacuated Ağırbaşak on account of disturbances in the region. The applicant then moved to Hozat, where he currently lives.
On 14 May 2002 the applicant filed a petition with the District Governor’s office in Hozat requesting permission to return to his village. He received no response to his petition.
On 17 May 2002 he filed a further petition with the Governor’s office in Tunceli. He requested permission to return to his village and compensation for the damages he suffered.
On 07 June 2002 the Governor’s Office in Tunceli sent the following reply to the applicant:
“Your petition containing a request of permission to return to your village has been received by the Governor’s Office and will be considered under the ‘Return to the village and Rehabilitation Project’.”
On 11 September 2002 the applicant lodged a petition with the Public Prosecutor’s office in Tunceli and complained that the Hozat District Governor, the Ovacık District Governor and the Tunceli Governor had acted negligently in the exercise of their public duties.
On 18 September 2002 the Tunceli Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the Public Prosecutor’s office at the Court of Cassation in accordance with Articles 3 and 12 of Law no. 4483.
On 30 September 2002 the Public Prosecutor’s office at the Court of Cassation decided not to initiate criminal proceedings against the Tunceli Governor. The Public Prosecutor did not make any decision as to the complaint against the Ovacık and Hozat District Governors.
Until 1994 the applicants lived in Kızılkilise, a hamlet of the Bilekli village in the district of Hozat, in Tunceli. In 1994 security forces forcibly evacuated Kızılkilise on account of disturbances in the region.
Süleyman Aygören (Application no. 5307/03)
The applicant owns property in neighbouring villages, Ormanyolu and Tağer. The applicant then moved to Istanbul, where he currently lives.
Emir Aygören (Application no. 5333/03)
The applicant owns property in neighbouring village, Boydas and Tağer. The applicant then moved Hozat, where he currently lives.
Celal Aygören (Application no. 5329/03)
The applicant owns property in neighbouring village, Ormanyolu. The applicants then moved Hozat, where he currently lives.
Hüseyin Aygören (Application no.5321/03)
The applicant owns property in neighbouring villages, Ormanyolu and Boydaş. The applicant then moved to a neighbouring village, Karabakir, where he currently lives.
On 14 May 2002 another inhabitant of Kızılkilise, Mr Yusuf Yeşil, filed a petition with the District Governor’s office in Hozat requesting permission to return to his village he not received no response to his petition.
On 17 May 2002 Mr Yusuf Yeşil filed a further petition with the Governor’s office in Tunceli. He requested permission to return to his village and compensation for the damages he suffered.
On 07 June 2002 the Governor’s office in Tunceli sent the following reply to Mr Yusuf Yeşil:
“Your petition containing a request of permission to return to your village has been received by the Governor’s Office and will be considered under the ‘Return to the village and Rehabilitation Project’.”
On 11 September 2002 the applicant lodged a petition with the Public Prosecutor’s office in Tunceli and complained that the Hozat District Governor, the Ovacık District Governor and the Tunceli Governor had acted negligently in the exercise of their public duties.
On 18 September 2002 the Tunceli Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the Public Prosecutor’s office at the Court of Cassation in accordance with Articles 3 and 12 of Law no. 4483.
On 30 September 2002 the Public Prosecutor at the Court of Cassation decided not to initiate criminal proceedings against the Tunceli Governor. The Public Prosecutor did not make any decision as to the complaint against the Ovacık and Hozat District Governors.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
